Per Curiam.
It is not clear from the complaint whether the plaintiff is seeking to recover for the models, data and information alleged to have been delivered to the defendant Burrows in connection with the option and improperly retained and used by him *605or whether the plaintiff is seeking the enforcement of the defendants’ alleged agreement to exercise the option for a period of sixteen years. Under these circumstances, we think the defense of the Statute of Frauds should be permitted to stand in order to be available to the defendants if the plaintiff at the trial should seek the enforcement of the alleged contract to exercise the option.
The order appealed from should be affirmed, with twenty dollars costs and disbursements to the respondents.
Present— Martin, P. J., Merrell, McAvoy, O’Malley and Untermyer, JJ.
Order affirmed, with twenty dollars costs and disbursements.